DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    147
    941
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of the Claims
Claims 1 – 8 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on April 27, 2022 and May 16, 2022 have been entered.
Regarding the certified copy of the priority document, Examiner acknowledges the receipt of the certified copy of the priority document KR 10-2020-0066600 as filed on July 19, 2021. 
The objections to the instant claim 6 is hereby withdrawn in view of Applicant’s amendment to correct the spelling of the term “tripeptide” in the instant claim.
Regarding the rejection under 35 U.S.C. §112(b) of the instant claims 1 – 8 as being indefinite for reciting the limitation “A is the peptides”, paragraph [0060] as recited in the instant specification provides sufficient support for the modified peptides as recited in the instant claim 6. The definition of the term “peptides” encompassing the alpha amino acid sequence and the additional components such as capping agents for the peptides. Therefore, the rejection is hereby withdrawn.
Regarding the rejection under 35 U.S.C. §112(d) of the instant claim 6 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, paragraph [0060] as recited in the instant specification provides sufficient support for the definition of the term “peptides”. As defined, peptides encompassing the alpha amino acid sequence and the additional components such as capping agents for the peptides. Therefore, the rejection is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is WIPO Patent Publication 2011126382 A1 (Miller). Miller teaches (see, Example 4) an organic chemical product comprising hexadecanamide and the method of preparing said product in the presence of calcium hydroxide. However, Miller does not explicitly teach or provide sufficient guidance for the metal phase transformation compound as recited in the instant claims. Therefore, the instant claims are considered novel.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 8 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626        

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626